 In, the Matter OfCANNONMANUFACTURING CORPORATIONAND CANNONELECTRICAL DEVELOPMENTCOMPANYandUNITEDELECTRICAL, RADIO&MACHINEWORKERS OF'AMERICA,"LOCAL 1421, C. I. O.Case No. R-4601.Decided December 31,1942Jurisdiction:electrical supplies manufacturing industry:Investigation and Certification of Representatives: `existence of question : re-fusal to accord recognition because of existingcontract ; contractwhich-had,run a year and was terminable upon 30 days' noticeheldno bar to; electionnecessary.Unit Appropriate for Collective Bargaining:all employees engaged in main-tenance and production,excluding office workers(including production controlemployees),guards, cafeteria workers, matrons, nurses,and supervisory em-ployees.,Mr. Howard^F. Brady,of San Marino, Calif., for the Company.Mr. Leo Gallagher,of Los, Angeles, Calif.,,for the Union.Mr. Joseph Lewis,of Los Angeles, Calif., for the Association.Mr. David V. Easton,of counsel-to,the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon, petition duly filed by United Electrical, Radio '& MachineWorkers of America, Local 1421, C. I. 0., herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Cannon Manufacturing Corporationand Cannon Electrical Development Company, Los Angeles, Cali-fornia, herein collectively called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Daniel J. Harrington, Trial Examiner. Said hearing was heldat Los Angeles, California, on November 25, 1942. The Company, theUnion, and Cannon Employees Association, herein called the Associa-tion, appeared, participated, and were afforded full opportunity to beheard, to examine.and cross-examine witnesses, and to introduce evi-dence bearing upon the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.46 N. L. R. B, No. 69592 CANNON MANUFACTURING CORPORATION593Upon theentirerecord in the case, the Board makes the following :FINDINGS OF FACTTHE BUSINESSOF THE COMPANYCannon Manufacturing Corporation, a California corporation,*andJames H. Cannon, an individual doing business as Cannon ElectricalDevelopment Company, are engaged in the manufacture of cable con-nections and electrical specialties, at a plant in Los Angeles, California.During the period from January 1, 1942, to October 1, 1942; the Com=pany purchased $3,000,000 worth of materials to be used at said plant,of which approximately $500,000 worth was obtained from pointsoutside the State of California. During the same period the Companyhad gross sales of approximately $11,000,000.Approximately 85 per-cent of these sales were made to aircraft companies having- contractswith the United States Government.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THEORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, Local1421, is a labor organization affiliated with-the Congress of IndustrialOrganizations, admitting to membership employees of the Company.Cannon Employees Association is an independent labor organization,admitting to membership employees of the Company. ' .III.THEQUESTION CONCERNING REPRESENTATIONOn September 9, 1941, the Regional Director of the Twenty-firstRegion conducted a consent election among the employees of the Com-pany in a unit described as "All employees.... but excluding engineer-ing, clerical and supervisory employees..."The, same labor organ-izations as are herein involved were on the ballot. The RegionalDirector certified that of 703 eligible employees, 646 valid 'votes werecounted; that the Association received 370 votes, and the Unionreceived 263.On October 24, 1941, the Company and the Association entered intoan agreement which provided that the Association be recognizedas, the exclusive bargaining representative of all hourly paid, non-supervisory employees, excluding all employees classified as foremen,assistant foremen, subforemen, supervisors, employees of cost, per-sonnel; accounting, and pay roll, or any other official who could hireor discharge. The agreement further provided for a closed shop. By504086-43-1 01. 46-38 594DECISIONS OF NATIONAL -LABOR -'RELATIONS'-BOARDits terms, the agreement was for a year's duration, automatically re-newable if not changed by that time, and thereafter terminable upon 30days' notice by either party. On August 29, 1942, during discussionsbetween the parties pertaining to revisions of the agreement the Union,by letter, notified the Company that it represented a majority of theemployees and requested that discussion with the Association be brokenoff.On September 21, 1942, the Union notified the Company by tele-gram that it had filed the petition in the' instant case.Meanwhile,discussions on the revisions of the afore-mentioned contract were dis-continued.'The Association asserts that the above-mentioned contract is a barto the present proceeding. Since the contract is terminable by eitherparty upon 30 days' notice, we find that it is not a bar to a presentdetermination of representatives.A statement of a Field Examiner, introduced into evidence duringthe hearing, indicates that both the Union and the Association repre-sent a substantial number of the employees in the unit hereinafterfound to be appropriate.'-We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the mean-ing of Section,9 (c) and Section 2 (6) and (7) of the Act.,IV.THE APPROPRIATE UNITThe Union contends that the appropriate unit consists of all pro-duction and maintenance employees of the Company, excluding guards,office workers (including production control employees), supervisors,foremen, assistant and subforemen, cafeteria workers, matrons, nurses,and any employee who has the right to hire or discharge.The Association contends that the appropriate unit is one com-posed of all non-supervisory hourly paid employees of the Company,including production control employees, cice workers, guards, cafe-teria workers, matrons, and nurses, but excluding,.officeworkers en-gaged in cost, personnel, accounting and pay-roll work, foremen,assistant and subforemen, supervisors, or any employee who has theright to hire or discharge.The Company takes no position on the appropriate unit other thanits desire to have guards excluded.iThe Field Examiner reported that the Union submitted 548 authorization cards, 125 ofsaid cards dated prior to August 1942,414 dated subsequent to August 1942,and 9 undated ;that all signatures affixed to said cards appeaied to be genuine signatures; and that 394of said signatures were the names of persons on the Company's pay roll of October 31,1942Said pay roll lists a total of1,772employees, of which 1,528 are allegedly withinthe appropriate unitThe report further stated that the Association is under a closed-shop contract with theCompany. -'CANNON-',-MANUFACTURING CORPORATION' " :595As appears above, the Union and the Company would excludeguards, whereas the Association wished to include them on the groundthat some of them formerly worked in the plant and were membersof the Association.The-Association did not bargain with the Com-pany on their behalf.The Company, itself, did not employ guardsat the time of the consent election:We shall exclude them.The Union would exclude production control employees on theground that they are clerical employees.The Association wouldinclude them, basing its contention upon the fact-that the contractof October 24 included them, and that it has bargained with the Com-pany- on their behalf.This group did not participate in the consentelection.-We shall exclude them.The Union, would exclude office employees from the unit on theground that their problems are dissimilar to those of production andmaintenance employees.The Association has included all but thoseengaged in pay-roll, accounting, personnel, and cost work, in thecontract with the Company, and has bargained for them.Office em-ployees were not included in the unit agreed upon for the consentelection.We shall exclude this group from the unit.Cafeteria workers were not included in the contract, nor has theAssociation bargained for them.This group was not in existenceat the time of the consent election.We shall exclude them.The record does not disclose whether the matrons and nurses votedin the consent election.Both groups are included within the con-tract between the Company and the Association, and the latter hasbargained for them. :However, the problems arising from the natureof their work are dissimilar to those of the large majority of employeesat the plant.Under these circumstances we shall exclude them.We find that all employees of the Company engaged in maintenanceand production, excluding office workers (including-production con-trol employees), guards, cafeteria workers, matrons, nurses, and su-pervisory employees (including foremen, assistant,and subforemen,and any employee-who has the right to hire or discharge), constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot. In accord-'ance.with our usual practice, we shall direct that the employees ofthe Company eligible to vote in the election shall be those in theappropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein, sub-ject to the limitations set forth in the Direction. 596DECISIONS ' OF NATIONAL-,LABOR : RELATIONS ',BOARD'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to -Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series°2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Cannon Manu-facturing Corporation and Cannon Electrical Development Company,Los Angeles, California, an election by secret ballot shall be con-ducted as early as possible, but not later than- thirty (30) -days, fromthe date of this Direction, under the direction and supervision of theRegional Director for the Twenty-first Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not' work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding employees who have since quit or been discharged forcause, to determine whether they desire to be represented by UnitedElectrical, Radio & Machine Workers of America, Local 1421, affili-ated with the Congress of Industrial Organizations, or by CannonEmployees Association, for purposes of collective bargaining, or byneither.